Citation Nr: 1535275	
Decision Date: 08/18/15    Archive Date: 08/20/15

DOCKET NO.  13-35 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include anxiety disorder and posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

David Gratz, Counsel






INTRODUCTION

The Veteran served on active duty from February 1987 to February 2007, including service in Iraq from January 2003 to July 2003, and from January 2006 to August 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The issues of 1) entitlement to a clothing allowance; 2) entitlement to service connection for pes planar; 3) entitlement to service connection for plantar fasciitis, to include bunion; and 4) entitlement to service connection for residuals of a muscle tear have been raised by the record in April 2015 statements, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDING OF FACT

The Veteran's anxiety disorder had its onset in service.


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for anxiety disorder have been met.  38 U.S.C.A. §§ 1110, 1131, 1137, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).




REASONS AND BASES FOR FINDING AND CONCLUSION

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

As discussed below, the Board has considered all claimed and diagnosed acquired psychiatric disorders, as required by Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The Veteran contends in his September 2011 claim that service connection is warranted for his claimed PTSD.

After a thorough review of the evidence of record, the Board finds that the three elements of a claim for service connection for anxiety disorder are met.  First, the Veteran's service treatment records include a February 2003 document wherein he reported that during his deployment, he felt that he was in great danger of being killed, and also witnessed a wounded, killed, or dead enemy.

Second, the Veteran's post-service VA treatment and examination reports include a current diagnosis of anxiety disorder and a nexus to his service.  Specifically, the Veteran told a treating VA clinician in July 2011 that he witnessed people killed in action (KIA) and wounded in action (WIA), and has vivid memories of charred bodies and body parts.  The Veteran further reported being short-tempered, angry, isolative, avoidant, and irritable when he returned from Iraq.  In November 2011, the Veteran reported having nightmares three times per week, as well as intrusive thoughts of piles of bodies at a gate entrance at which he was stationed.  

At his January 2012 VA examination, the Veteran again reported that his deployment to Iraq included witnessing "stacked bodies of Iraq soldiers/civilians, charred bodies, [and] loss of soldiers, [and] experiencing traumatic combat situations including bombings, small arms and mortar fire."  The VA examiner opined that:

[A] diagnosis of Anxiety Disorder NOS is offered to encompass his trauma related symptoms.  Treatment records support a nexus between this [V]eteran's current report of trauma related symptoms and prior military service.  There is no evidence of post-service intercurrent stressors....It appears this [V]eteran's Anxiety Disorder NOS [not otherwise specified] is related to his fear of hostile military or terrorist activity.

The Board recognizes that the Veteran has characterized his acquired psychiatric disorder as PTSD.  However, the most probative evidence of record shows that his acquired psychiatric disorder is best characterized as anxiety disorder.  Specifically, the Veteran's self-diagnosis of PTSD is not competent because PTSD is a complex disability which requires expert testing to diagnose.  See Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge); see also Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (lay evidence is not always competent evidence of a diagnosis or nexus-particularly where complex medical questions or the interpretation of objective medical tests are involved).  Further, although a VA social worker characterized his disorder as PTSD in July 2011, in September 2011 she updated her diagnosis to reflect "sub-clinical PTSD."  Moreover, the January 2012 VA examiner explained that the "Veteran's symptoms do not meet the diagnostic criteria for PTSD" because his "symptoms were not found to be significant for a diagnosis of PTSD when scored with the Clinician-Administered PTSD Scale [CAPS]....The CAPS has demonstrated reliability and validity [citations omitted] and is considered the 'gold standard' of PTSD assessment by the VA."  Based on the clinicians' conclusions and the VA examiner's rationale, the Board finds that the diagnosis of anxiety disorder best characterizes the Veteran's psychiatric disability.

Likewise, although a May 2012 VA primary care physician provided a diagnosis of depression while treating the Veteran for a chief complaint of "Back pain," the Board finds that the absence of any rationale for that diagnosis renders it less probative than the January 2012 VA examiner's diagnosis and opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

Based on the above, the Board finds that the evidence is at least in equipoise as to whether the Veteran's anxiety disorder is related to his service.  38 C.F.R. § 3.303 (2015).  Thus, resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection is warranted for his anxiety disorder.


ORDER

Service connection for anxiety disorder is granted.




____________________________________________
S. HENEKS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


